United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-403
Issued: September 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 30, 2009 appellant filed a timely appeal of a June 12, 2009 decision by the
Office of Workers’ Compensation Programs denying merit review. Because over 180 days
elapsed from the most recent merit decision, dated December 23, 2008, to the filing of this
appeal, the Board lacks jurisdiction to review the merits of appellant’s claim pursuant to 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 22, 1989 appellant, then a 42-year-old letter carrier, sustained injury to his
right shoulder while attempting to open a mailbox. The Office accepted his claim for right
shoulder strain and torn rotator cuff and authorized surgery. Dr. Anthony C. Canterna, a Board-

certified orthopedic surgeon, performed surgery on April 25, 1990.
additional arthroscopic surgery on May 15, 1991.

Appellant underwent

Appellant filed a recurrence of disability on June 14, 1991. He alleged that he stopped
work on May 15, 1991 due to his September 22, 1989 employment injury. Appellant stated that
he had performed light-duty work and developed increasing discomfort and loss of strength in
his right shoulder. On May 29, 1992 Dr. Canterna performed an arthroscopy of the right
shoulder with debridement which was authorized by the Office. Appellant filed a second
recurrence claim on July 1, 1992 alleging that he stopped work on May 28, 1992 due to loss of
strength, pain and discomfort in the right shoulder. The Office accepted this claim on
July 24, 1992.
Dr. Canterna performed additional arthroscopic surgery on the right shoulder with repair
of the glenoid rim on August 8, 1997. Appellant filed a recurrence of disability on September 1,
1997 and alleging that he stopped work on August 7, 1997 due to his September 22, 1989
employment injury.
On April 9, 1999 Dr. Canterna performed a left carpal tunnel release. The Office
authorized right shoulder surgery on January 22, 2003. Appellant filed a recurrence of disability
on March 10, 2003 alleging that he stopped work on March 31, 2003 due to his right shoulder
condition. On April 1, 2003 Dr. Dean Sotereanos, a Board-certified orthopedic surgeon of
professorial rank, performed a right shoulder arthroscopy and rotator cuff repair with open
acromioplasty. Dr. Sotereanos described the surgery as revision of right shoulder arthroscopy,
distal clavicle resection, massive rotator cuff repair, tuberoplasty and open acromioplasty. The
Office entered appellant on the periodic rolls on June 11, 2003.
In a decision dated August 16, 2005, it reduced appellant’s compensation to zero as his
earnings as a modified city carrier fairly and reasonably represented his wage-earning capacity.
Appellant requested a schedule award on July 12, 2007. By decision dated September 4,
2007, the Office denied appellant’s claim for a schedule award on the grounds that he failed to
submit sufficient medical evidence.
On August 8, 2007 Dr. Sotereanos stated that appellant had persistent weakness with
resisted external rotation. He found internal rotation of 40 degrees, external rotation of 40
degrees, forward elevation of 140 degrees and backward elevation of 160 degrees. Appellant
demonstrated abduction of 120 degrees and adduction of 90 degrees. Dr. Sotereanos concluded
that appellant had 30 percent impairment of the right upper extremity.
Appellant, through his attorney, requested reconsideration on August 29, 2008. He
submitted a report dated July 29, 2008 from Dr. Sotereanos stating that appellant had no change
and the same range of motion. Dr. Sotereanos noted that appellant had atrophy of the deltoid,
supraspinatus and infraspinatus consistent with his lack of strength. The district medical adviser
reviewed the medical records on November 29, 2008 and found that appellant had 10 percent
impairment due to distal clavicle resection in accordance with the fifth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment.1 He also found that
1

A.M.A., Guides 506, Table 16-27.

2

appellant had loss of range of motion of the shoulder including three percent impairment due to
140 degrees of forward flexion,2 three percent impairment due to l20 degrees of abduction3 and
one percent impairment due to 40 degrees of external rotation.4 The district medical adviser
combined these values to reach 17 percent impairment of the right upper extremity.5 He
concluded that appellant had reached maximum medical improvement on August 8, 2007. By
decision dated December 1, 2008 the Office vacated its prior decision and found that appellant
was entitled to a schedule award. In a decision dated December 23, 2008, the Office granted
appellant a schedule award for 17 percent impairment of his right upper extremity based on the
district medical adviser’s application of the A.M.A., Guides to Dr. Sotereanos’ findings.
Appellant requested reconsideration on June 1, 2009 and submitted a report from
Dr. Sotereanos dated April 22, 2009. Dr. Sotereanos noted appellant’s history of four right
shoulder surgeries for rotator cuff repair. He reviewed his prior reports and noted the findings of
loss of range of motion and loss of strength. Dr. Sotereanos opined that appellant had 30 percent
impairment of his right shoulder.
By decision dated June 12, 2009, the Office declined to reopen appellant’s claim for
consideration of the merits on the grounds that Dr. Sotereanos did not correlate his findings with
the A.M.A., Guides and that the estimate of 30 percent impairment could not be considered new
or relevant evidence.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides in section 8128(a) that the Office
may review an award for or against payment of compensation at any time on its own motion or
on application by the claimant.6 Section 10.606(b) of the Code of Federal Regulations provides
that a claimant may obtain review of the merits of the claim by submitting in writing an
application for reconsideration which sets forth arguments or evidence that shows that the Office
erroneously applied or interpreted a specific point of law; or advances a relevant legal argument
not previously considered by the Office; or includes relevant and pertinent new evidence not
previously considered by the Office.7 Section 10.608 of the Office’s regulations provide that
when a request for reconsideration is timely, but does meet at least one of these three
requirements, the Office will deny the application for review without reopening the case for a
review on the merits.8

2

Id. at 476, Figure 16-40.

3

Id. at 477, Figure 16-43.

4

Id. at 479, Figure16-46.

5

Id. at 604.

6

5 U.S.C. §§ 8101-8193, 8128(a).

7

20 C.F.R. § 10.606.

8

Id. at § 10.608.

3

The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case. The Board has also
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case. While the reopening of a case may be predicated
solely on a legal premise not previously considered, such reopening is not required where the
legal contention does not have a reasonable color of validity.9
ANALYSIS
Appellant requested a schedule award and submitted reports from Dr. Sotereanos, a
Board-certified orthopedic surgeon of professorial rank, dated August 8, 2007 and July 29, 2008
listing appellant’s range of motion and loss of strength. Dr. Sotereanos opined that appellant had
30 percent impairment of the right shoulder, but did not provide any citations to the A.M.A.,
Guides in support of his impairment rating. The Office referred Dr. Sotereanos’ reports to the
district medical adviser, who reviewed the findings and provided correlations between the
findings and the applicable provisions of the A.M.A., Guides. It granted appellant a schedule
award for 17 percent impairment of his right upper extremity based on the district medical
adviser’s opinion.
Appellant requested reconsideration and submitted an additional report from
Dr. Sotereanos dated April 22, 2009. In this report, Dr. Sotereanos noted his previous findings
and again concluded that appellant had 30 percent impairment of the right upper extremity. The
Board finds that this report was cumulative as it was merely a restatement of the August 8, 2007
and July 29, 2008 reports. Dr. Sotereanos did not provide any new evidence in support of his
impairment rating which would require the Office to review the merits of appellant’s claim. As
the April 22, 2009 report was substantially similar to the reports previously reviewed by the
Office, this report did not constitute relevant and pertinent new evidence and was not sufficient
to require the Office to reopen appellant’s claim for review of the merits.
CONCLUSION
The Board finds that appellant’s request for reconsideration did not contain pertinent new
and relevant evidence and that the Office therefore properly declined to reopen his claim for
consideration of the merits.

9

M.E. 58 ECAB 694 (2007).

4

ORDER
IT IS HEREBY ORDERED THAT the June 12, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 16, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

